Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the responsive to communication(s) filed on 05/29/2020.
Claims 1-10 are currently pending and have been examined.

Information Disclosure Statement
3.        The Information Disclosure Statement (IDS) filed on 05/29/2020 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

6. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 6-10 are directed to a method (i.e., process) and claims 1-5 are directed to a device (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “transmitting and receiving data on the presence or absence of a trade and transmitting and receiving data on trade details; and extracting a value chain company list from the data on the presence or absence of the trade and the data on the trade details, transmits the value chain company list, extracts the value chain company list.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including marketing or sales activities or behaviors; business relations), namely providing risk management of a trade partner such as estimation for a decline in sales of the trade partner or a company in the same kind of industry (see Specification [0002]). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements “a communication unit”, “an external second server”, “an external third server”, “a controller”, and “an external terminal”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 6:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 6 recites the at least following limitations of “receiving a request to extract a value chain; extracting a candidate; receives data on the presence or absence of a trade; extracting an input factor group; receives data on trade details; extracting relevance data.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including marketing or sales activities or behaviors; business relations), namely providing risk management of a trade partner such as estimation for a decline in sales of the trade partner or a company in the same kind of industry (see Specification [0002]). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 6 further to the abstract idea includes additional elements “a value chain device”, “a communication unit”, “a controller”, “an external terminal”, “an external second terminal”, and “an external third terminal”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding dependent claim 2: Dependent claim 2 adds additional limitations of “wherein the controller requests the data on the presence or absence of the trade relevant to a master node….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea -- See MPEP 2106.05(f). The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 3: Dependent claim 3 adds additional limitations of “wherein the controller extracts a candidate node relevant to the master node….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely -- See MPEP 2106.05(f). The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 4: Dependent claim 4 adds additional limitations of “wherein the controller requests the data on the trade details of the candidate node to the third server….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea -- See MPEP 2106.05(f). The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 5: Dependent claim 5 adds additional limitations of “wherein the controller extracts relevance data of the candidate node from the extracted input factor group….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea -- See MPEP 2106.05(f). The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that 
Regarding dependent claim 7: Dependent claim 7 adds additional limitations of “wherein the extracting of the candidate node includes: setting a first candidate node as the master node….” The additional limitations further narrow the abstract idea noted in independent claim 6. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea -- See MPEP 2106.05(f). The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 8: Dependent claim 8 adds additional limitations of “wherein the extracting of the input factor group includes: setting the coefficient n which is the natural number to 1….” The additional limitations further narrow the abstract idea noted in independent claim 6. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea -- See MPEP 2106.05(f). The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that 
Regarding dependent claim 9: Dependent claim 9 adds additional limitations of “wherein the extracting of the relevance data includes: setting the coefficient n to 1 by the controller….” The additional limitations further narrow the abstract idea noted in independent claim 6. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea -- See MPEP 2106.05(f). The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: Dependent claim 10 adds additional limitations of “wherein the extracting of the sub-node includes: setting the coefficient n to 1; extracting nth relevance from the nth relevance data….” The additional limitations further narrow the abstract idea noted in independent claim 6. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea -- See MPEP 2106.05(f). The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, 

Relevant Prior Art
7. 	The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
8.	The best prior arts of record, Bhadouria et al. (U.S. Pub. No. 2017/0300862), hereinafter, “Bhadouria”, and Shacham et al. (U.S. Patent No. 10,726,355), hereinafter, “Shacham”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "a communication unit transmitting and receiving data on the presence or absence of a trade with an external second server and transmitting and receiving data on trade details with an external third server; and a controller electrically connected to the communication unit and extracting a value chain company list from the data on the presence or absence of the trade and the data on the trade details, wherein the communication unit transmits the value chain company list to an external terminal in a case where the controller extracts the value chain company list."

Conclusion
9.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.

11.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691